COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Bray
Argued at Norfolk, Virginia


EULA MELINDA WOODSON

v.           Record No. 2044-94-1          MEMORANDUM OPINION * BY
                                        JUDGE JERE M. H. WILLIS, JR.
SMITHFIELD PACKING COMPANY, INC.                JULY 5, 1995
and
LUMBERMENS MUTUAL CASUALTY COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             Annette Miller (Parker, Pollard & Brown,
             P.C., on brief), for appellant.

             William W. Nexsen (Timothy P. Murphy;
             Stackhouse, Smith & Nexsen, on brief), for
             appellees.



       Eula Melinda Woodson appeals the Virginia Workers'

Compensation Commission's finding that she failed to prove that

she suffered from an occupational disease pursuant to Code

§    65.2-400.   Woodson contends that no credible evidence supports

the commission's finding.     We disagree and affirm the

commission's decision.

       Woodson was employed by Smithfield Packing Company

(Smithfield) as a sausage casing puller.     This required her to

pull between six hundred and six hundred fifty sausage casings

each day.     On September 2, 1992, she experienced a sharp pain in

her right hand while pulling casings.     She reported the pain to

her supervisor, who sent her to the plant clinic.       Her symptoms
       *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
worsened and the next day she returned to the plant nurse, who

diagnosed her as having a tendinitis injury and recommended light

duty work.   Woodson's symptoms continued and on September 23,

1992, she was examined by Dr. Lundie, the plant doctor.     He

diagnosed her as having an overuse syndrome related to work.       She

continued working until November 18, 1992 when she went on

maternity leave.   When Dr. Lundie examined her again on March 19,

1993, he concluded that because her symptoms had not abated while

she was on maternity leave, they were not work-related.     He

released her from his care.
     Woodson then began seeing Dr. Howell, who treated her for

"right wrist synovitis."   It is unclear from Dr. Howell's reports

whether he believed her condition was work-related.     In his

letter of February 28, 1994 to the insurance carrier, he stated,

"I would appreciate knowing if this is a work related injury

. . . ."   However, in his March 18, 1994 letter to Woodson's

attorney, he states, "it would be my opinion that the carpal

tunnel syndrome which this patient apparently has is related to

her type of work which she performs."

     The deputy commissioner found Dr. Howell's opinion

inconsistent and did not rely on it.     The deputy commissioner

found that Woodson had failed to prove that she suffered from a

compensable occupational disease.      The full commission affirmed,

stating further that Woodson had failed to prove that her

condition was a disease as required by Merillat Industries v.




                               - 2 -
Parks, 246 Va. 249, 436 S.E.2d 600 (1993).

     To be compensable as an occupational disease, a condition

must be "a disease arising out of and in the course of employment

. . . ."   Code § 65.2-400.   The medical records and evidence

support the commission's finding that Woodson failed to prove

that her employment was a proximate cause of her synovitis.      Dr.

Lundie reported that her synovitis was not work-related because

her symptoms did not abate while she was on maternity leave.
     The decision of the commission is affirmed.

                                               Affirmed.




                                - 3 -